                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 19–41–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 PAUL AARON CHAMPION,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on December 4, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Paul Aaron Champion’s

guilty plea after Champion appeared before her pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to one count of being a

                                           1
prohibited person in possession of a firearm and ammunition, in violation of 18

U.S.C. § 922(g)(1), as set forth in the Indictment. Defendant further admits to the

forfeiture allegation in the Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

26), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Paul Aaron Champion’s motion to

change plea (Doc. 19) is GRANTED and Paul Aaron Champion is adjudged guilty

as charged in the Indictment.

      DATED this 20th day of December, 2019.




                                           2
